Citation Nr: 0634877	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to higher ratings for disability of the right 
knee, assigned a 10 percent rating from December 21, 1999, to 
January 24, 2006, based on instability, a 10 percent rating 
from January 25, 2006, for limitation of flexion, and a 
separate 30 percent rating from January 25, 2006,  for 
limitation of extension.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1986.  He is a biological male who lives as a female 
and will be referred to as a female in this decision.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
AR; and a June 2000 rating decision of the RO in Seattle, 
Washington.  Jurisdiction over the claims folders was 
subsequently transferred to the RO in Pittsburgh, PA. 

In May 2005, the Board remanded the case to the originating 
agency for further development.  While the case was in remand 
status, the veteran's appeal for service connection for back 
disability was resolved by a March 2006 rating decision 
granting service connection for this disability.  While this 
rating decision also granted a separate 30 percent rating for 
limitation of extension of the veteran's right knee, this 
grant did not satisfy the veteran's appeal with respect to 
her right knee disability.  


FINDINGS OF FACT


1.  During the period prior to August 29, 2000, the veteran 
had no significant limitation of flexion of her right knee 
and no X-ray evidence of arthritis; any instability of her 
right knee during this period did not more nearly approximate 
moderate than slight.

2.  During the period beginning August 29, 2000, the veteran 
has had no instability or recurrent subluxation of her right 
knee and the limitation of flexion of her right knee during 
this period has not more nearly approximated limitation to 30 
degrees than limitation to 45 degrees.

3.  During the period prior to January 25, 2006, there was no 
limitation of extension of the veteran's right knee.

4.  During the period beginning January 25, 2006, extension 
of the veteran's right knee has not been limited to more than 
25 degrees.  

5.  The veteran's right knee does not lock.  

6.  Throughout the initial evaluation period, the veteran's 
PTSD has been manifested by occupational and social 
impairment that most nearly approximates occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The veteran's right knee does not warrant more than one 
10 percent rating during the period prior to January 25, 
2006, or more than a 10 percent rating and a separate 30 
percent rating during the period beginning January 25, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2005).  

2.  The criteria for a 30 percent evaluation for PTSD have 
been met throughout the initial evaluation period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claims were initially adjudicated prior to the 
enactment of the VCAA in November 2000.  She was provided 
notice required by the VCAA and the implementing regulation 
in a letter mailed in June 2005.  Although the originating 
agency has not specifically requested the veteran to submit 
all pertinent evidence in her possession, it has informed her 
of the evidence that would be pertinent and requested her to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that she should submit any 
pertinent evidence in her possession.  After notice was 
provided, the veteran was afforded ample time to submit and 
identify pertinent evidence.  In addition, by letter dated in 
June 2006, the veteran was provided appropriate VCAA notice 
concerning the effective-date element of her claims.  

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, she has been afforded appropriate examinations.  
In an October 2005 statement, the veteran stated that she had 
stopped actively seeking treatment for her daily pain due to 
"privacy" concerns.  
Neither the veteran nor her representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence.  In particular, the Board notes that 
the originating agency did attempt to obtain any pertinent 
records in the possession of the Social Security 
Administration but was informed by that agency that it was 
unable to locate any records for the veteran.  Accordingly, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

Service connection for a right knee disability was awarded by 
rating decision in February 1987 as the evidence showed that 
the veteran had residuals of an in-service injury to her 
right knee.  A 10 percent disability evaluation was initially 
awarded.  However, by subsequent rating action in May 1990, 
the disability rating was reduced to noncompensable.  

A July 1999 VA outpatient treatment record notes that the 
veteran was a trans-gender female.  She complained of a 
recent increase in anxiety episodes.  She had been taking 
oxazepam on a regular basis; however, it had not been 
helping.  The veteran was subsequently referred to the 
psychiatric department.  

In August 1999, the veteran underwent a psychiatric 
consultation.  It was noted that she was a biological male 
who was awaiting sex change surgery.  She was working as an 
insurance agent.  She reported experiencing panic attacks 
since the mid-1980s after being assaulted in the head by a 
fellow Marine.  She reported having panic attacks several 
times per week; however, they had decreased since her switch 
to antidepressants.  She denied a history of suicide attempts 
or psychiatric admissions for mood problems.  

On examination, the veteran was mildly anxious.  She 
complained of ongoing recurrent nightmares of being attacked, 
trapped, or chased.  She also had frequent intrusive thoughts 
of being assaulted.  She also described discreet anxiety 
attacks where she could not concentrate, had a sense of 
dread, felt a throbbing in her head, experienced dry mouth 
and palpitations, and thought something bad was going to 
happen.  These symptoms went away with medication.  She 
denied suicidal ideation.  Her energy level had been a 
problem and her sleep was fair.  She stated that she had 
continuous hyperstartle responses and intrusive thoughts, but 
denied paranoid ideation or hypervigilance.  Her speech was 
well-organized with no unusual thought content.  She appeared 
to be cognitively intact.  The examiner noted that the 
veteran had what sounded like a history of panic disorder; 
however, when questioned further, she related a fairly 
substantial trauma history.  The veteran had reported being 
sodomized as a child by a neighbor.  The pertinent diagnoses 
were panic disorder with agoraphobia and gender dysphoria.  
PTSD related to childhood sexual abuse was to be ruled out.  
A Global Assessment of Functioning (GAF) score of 60 was 
assigned.  

Subsequent treatment records dated from August to September 
1999 note that the veteran reported anhedonia symptoms, low 
energy, depressive symptoms such as crying and some 
generalized feelings of hopelessness.  She had no active 
suicidal ideations.  She still continued to have recurrent 
nightmares of being attacked, but those were somewhat better.  
The pertinent diagnoses were gender dysphoria, dysthymic 
disorder, pain disorder, panic disorder with agoraphobia, and 
rule out PTSD related to childhood sexual abuse and alleged 
assault during active duty.

In October 1999, the veteran was hospitalized after having 
superficially cut her wrists with a razor.  She was note to 
have ambivalent suicidality.  This was noted to be the 
veteran's first reported self-mutilation attempt.  The 
veteran reported that she was not attempting to kill her 
self, and reported that the incident was "stupid."  Her 
primary stressor, which she perseverated on, was that she 
might lose her job as an insurance agent due to her low back 
disability and status as a transsexual.  She had poor social 
supports and lived alone.  Mental status examination revealed 
that the veteran was cooperative and ambivalent.  Her speech 
was not pressured.  Her mood was confused and her affect was 
ambivalent and dysthymic.  Her thought process was linear, 
but she was preoccupied with losing her job.  She had no 
homicidal ideations, auditory hallucinations, visual 
hallucinations, paranoia, thought insertion (TI), or thought 
broadcasting (TB).  She endorsed most neurovegetative 
symptoms of depression including anhedonia, low energy, poor 
concentration, sleep problems, etc.  She was alert and 
oriented times three.  Her insight and judgment were poor.  
The diagnoses included major depressive disorder, PTSD, and 
rule out anxiety disorder.  A GAF score of 35 was assigned.  

An October 1999 follow-up outpatient treatment record notes 
that the veteran was taking citalopram daily and reported no 
further anxiety attacks.  She was feeling a fairly good 
amount of support from her coworkers.  She had no suicidal 
ideation and wanted to return to work.  

In November 1999, the veteran was noted to be less anxious 
and depressed with a reduction in her anhedonia symptoms.  
She had returned to work and reported genuine support from 
many of her coworkers.  She still had some mild sleep 
disturbance, but denied suicidal ideation.  Similarly, in 
December 1999, she reported no further panic attacks and 
denied suicidal ideation.  She reported continued chronic 
nightmares of her 1985 assault as well as mood dysphoria.  

The veteran submitted her claims for service connection for 
PTSD and a compensable evaluation for her service-connected 
right knee disability in December 1999.

A February 2000 psychiatric treatment record notes that the 
veteran had broken up with her boyfriend.  Despite recent 
crisis in her personal life, she felt ready to progress 
toward working full time.  She was not currently suicidal, 
but had some mild panic problems.  She also reported some 
recent increase in sleep disturbance.  

In conjunction with her claim for service connection, the 
veteran was afforded a VA psychiatric examination in April 
2000.  After examining the veteran and reviewing the claims 
folders, the examiner opined that the veteran had several 
psychiatric disabilities including major depression, 
occasional tetrahydrocannabinol (THC) use, panic disorder, 
PTSD, and gender identity disorder.  The veteran's PTSD was 
felt to be related to her military assault.  Her major 
problems related to the assault were nightmares that came 
three to four times a month.  She awoke feeling very stressed 
and stated that she has the feeling that she is trapped and 
being assaulted.  She reported trouble feeling close to 
people and had fears about being assaulted.  However, she 
viewed herself as a person who could get along well with 
people and she reported good talents at arbitration.  

On examination, the veteran seemed a little bit sad about her 
situation in that she was having financial difficulties and 
had to leave the area.  Her thought processes were well 
organized.  There was no evidence of any kind of 
hallucinations or delusions.  The veteran was oriented times 
three with intact memory.  On tests of intellectual 
functioning, she did quite adequately and she was also able 
to abstract well.  The examiner noted that it was very hard 
to factor out just where her in-service assault fit into her 
current psychiatric condition.  The veteran's GAF score 
related to the assault was in the range of 60 to 65.  The 
examiner acknowledged that the veteran had prior GAF scores 
lower than this; however, the lower overall GAF score was 
attributed to things other than PTSD.  It was noted that the 
veteran's trouble in life involving work and relationships 
could not certainly all be attributed to her in-service 
assault.  

The veteran was also afforded a VA orthopedic examination in 
April 2000.  She reported that her right knee pain was always 
at least mild and that the pain was moderate to severe with 
any weight-bearing activity or lifting as well as with stair 
walking.  She experienced locking in extension which resolved 
spontaneously.  Her knee swelled when her pain was most 
severe.  She also complained of muscle weakness of the right 
leg due to decreased exercising due to knee pain.  She 
described joint noise and stiffness, but denied any 
incoordination or loss of motion due to pain.  She reported 
fatigability and took Motrin and Vicodin when the pain was 
most severe.  

On examination, she displayed a mildly antalgic gait 
bilaterally.  There was no obvious deformity or muscle 
atrophy.  There was no swelling.  However, medial joint line 
tenderness was noted on palpation.  Deep tendon reflexes were 
2 out of 4.  Mild pain with patellofemoral compression was 
observed.  There was a patellofemoral pop with range of 
motion.  McMurray's sign was negative and range of motion was 
from 0 degrees of extension to 130 degrees of flexion.  Motor 
examination was 4 out of 5 due to decreased effort because of 
right knee pain.  Anterior drawer sign was negative.  The 
examiner noted minimal ligamentous laxity over the medial and 
lateral collateral ligaments.  The pertinent diagnosis was 
mild ligamentous laxity of the right knee.  X-rays of the 
right knee taken in connection with the examination were 
unremarkable with maintained joint space, no effusion, and no 
soft tissue abnormalities.  

Thereafter, by rating action in May 2000, the RO granted 
service connection for the veteran's PTSD with assignment of 
a 10 percent disability evaluation.  

In May 2000, the veteran underwent a VA psychiatric 
evaluation after fighting with her foster sister, J.R.  The 
veteran had recently moved to live with J.R. from out of 
state in hopes of finding a new job.  The veteran was anxious 
and upset and had been having frequent panic attacks 
consisting of dyspnea, chest pounding, racing thoughts, fear, 
and anxiety.  She reported almost nightly vivid recollections 
of her in-service assault.  The veteran was admitted to a 
domiciliary program as she had no place to go.  J.R. reported 
that the veteran was "seriously ill" and "schizophrenic."  
She reported that the veteran had at least 2 or 3 
personalities.  J.R. reported that she and the veteran had 
been arguing continuously since the veteran's arrival.  The 
veteran reported never feeling happy since her adolescence.  
She had occasional periods of worsening depression.  She 
denied mild dissociative features with no report of auditory 
or visual hallucinations or delusions.  She reported that she 
thought of suicide daily.  The last time she acted on these 
thoughts was in March 2000 when she took 6 to 8 Vicodin with 
vodka.  She immediately threw them up and called her 
therapist.  According to J.R., the veteran had tried suicide 
4 times in 8 hours by accelerating the car they were in 
toward other cars voicing suicidal intent.  However, the 
veteran denied suicidal intent or homicidal behavior or 
desires.  The veteran reported rare THC use, but J.R. 
reported the veteran was "hopped up on drugs" including 
medication received through VA and crack.  However, J.R. 
acknowledged that she had not witnessed any actual illicit 
drug use.  

Psychiatric evaluation revealed that the veteran did not meet 
the schedular criteria for PTSD.  Rather she had long 
standing issues related to gender identify disorder, 
depression, and anxiety.  It was felt that the veteran's 
occupational, social, and emotional distress and instability 
were predominately a function of characterological issues 
rather than symptoms related to her in-service assault.  It 
was noted that she was alert and oriented times 3.  She was 
cooperative and noticeably anxious.  There was a slight 
tremor in her extremities and voice that was appreciable at 
times.  There was no evidence of agitation or retardation.  
Her speech was fluent and organized without neologisms or 
inappropriate word usages.  Her mood was nervous and her 
affect was plaintively anxious.  Her thoughts were generally 
linear and goal directed, but she had a clear tendency toward 
circumstantial, overly detailed, and poorly informative 
stories.  There was no evidence or report of auditory or 
visual hallucinations and the veteran denied delusions or 
persecution, control, or special powers.  Insight was poor.  
The veteran's transgender issue was often "used as a foil to 
avoid issues" such as the loss of her job.  Her judgment 
lacked strong long-term planning.  Her attention and 
cognition were fair.  The examiner noted that the veteran 
presented with a "diagnostic challenge."  While the veteran 
described the same dream repeated over and over, the examiner 
noted the absence of hyperarousal or hypervigilance.  This 
made the examiner suspect that this was a "factitious 
process."  Despite J.R.'s statement that the veteran was 
very suicidal and dangerous, the examiner noted the veteran's 
statements and behavior suggested otherwise.  It was noted 
that if the veteran were suicidal, she would not have 
admitted herself to the hospital spontaneously and then 
minimized her suicidal thoughts.  At her age and with her 
history, she had ample opportunity to engage in more serious 
suicidal behavior, but had not despite chronic, essentially 
unchanged intensity of suicidal thoughts.  Thus, the examiner 
questioned the creditability of J.R.'s statements regarding 
potential dangerousness.  

In the June 2000 rating decision on appeal, the RO awarded a 
10 percent disability rating based upon mild instability of 
the right knee.  

An August 2000 outpatient psychiatric treatment record notes 
that the veteran had a wide variety of psychiatric diagnoses 
and was seen mainly for management of her gender dysphoria 
and PTSD.  The veteran reported that she was not sleeping and 
had a depressed mood, but she denied any active suicidal 
thoughts.  

An August 2000 outpatient treatment record notes that the 
veteran reported that she had had significant right knee pain 
since injuring her right knee in 1984.  She reported 
occasional crepitus, locking, and increased pain with 
activity and stairs.  She denied any history of giving way.  
She had been treated with nonsteroidal anti-inflammatory 
medication which she found to be ineffective.  She was 
currently taking hydrocodone which was marginally effective.  
The veteran reported very good quadriceps and hamstring 
strength.  Neurologic examination of the lower extremities 
revealed symmetric 1+ reflexes and 4+-5/5 strength in the hip 
flexors, quadriceps, anterior tibial, extensor hallucis 
longus, and gastrocnemius complex.  Her gait was 
unremarkable.  She had some medial joint line tenderness in 
the right knee, but the lateral joint line was nontender.  
There was no obvious effusion and patellar tracking was 
normal.  The knee was stable to varus valgus, anterior and 
posterior stress testing.  McMurray's sign was negative.  X-
rays revealed some mild degenerative joint disease of the 
knee with mild joint space narrowing.  The examiner felt that 
the veteran had some mild degenerative joint disease.  She 
might also have a meniscal tear or lose body given her 
history of locking.  However, this was considered less likely 
given the fact that McMurray's sign was negative.  

A May 2001 neurological progress note indicates that the 
veteran had a mildly antalgic gait with a normal station.  
She had a slightly heavy build with normal reflexes.  

In October 2001, the veteran was afforded a VA orthopedic 
examination.  She rated her pain as 9 out of 10 with flare-
ups in the morning and later afternoon.  Her baseline level 
of pain was 4 out of 5.  Rest seemed to alleviate the 
symptoms.  She did not current use a brace, cane, or other 
assistive device.  Examination of the right knee revealed 0 
to 10 degrees of extension and 0 to 125 degrees of flexion 
with no varus valgus or anterior posterior instability.  
While she complained of pain with valgus stress, there was no 
evidence of any "booking open" of the joint medially.  
There was very minimal tenderness over the medial and lateral 
joint lines with no evidence of any significant effusions.  
The pertinent diagnosis was chronic MCL strain with mild 
degenerative joint disease of the right knee.  The examiner 
opined that with flare-ups, the veteran could expect a 
decrease in range of motion of as much as 5 to 10 percent of 
her current range of motion.  

In October 2001 a VA psychologist reviewed the veteran's 
claims folder and examined the veteran.  The examiner did not 
feel that the veteran had PTSD.  The examiner questioned the 
veteran's claimed stressor noting that while the veteran 
reported having intense feelings of fear during the assault, 
she did not report that she feared for her life or physical 
integrity.  While she endorsed 4 criteria listed under 
criterion C of the DSM-IV, 2 of the 4 criteria were noted to 
predate her military service.  These were her markedly 
diminished participation in significant activities and her 
estrangement from others.  While the veteran endorsed 2 
criteria listed under criterion D, they might have existed 
prior to her military service.  It was further noted that her 
responses to psychological testing indicated an exaggeration 
of symptoms which was inconsistent with a true presentation 
of PTSD.  The pertinent diagnoses were major depression and 
gender identify disorder.  

In October 2002, the veteran sought VA inpatient psychiatric 
treatment after complaining that she wanted to shoot herself.  
She reported that at 3:30 that morning she heard something 
outside her apartment.  She discovered that someone was 
hooking up a tow truck to her pickup truck and attempting a 
repossession.  She grabbed a loaded gun, but by the time she 
got outside, the tow truck had gone.  At that time, she 
started to have thoughts of killing herself.  She reported 
that she had become hypervigilant with increased anxiety, 
decreased enjoyment, low self esteem, hopelessness, and 
worthlessness.  She denied mania symptoms, psychotic 
symptoms, obsessive compulsive symptoms or eating disorders.  
On mental status examination, she was alert and oriented 
times three.  Her affect was flat and her mood was sad.  Her 
speech was clear and goal oriented.  Her thought content was 
intact with no evidence of psychosis.  At the time of her 
discharge from the hospital a week later, the veteran denied 
thoughts of suicide or homicide.  The pertinent diagnoses 
were depressive disorder, not otherwise specified; gender 
identity disorder; and tetrahydrocannabinol abuse.  

The veteran underwent a VA psychiatric examination in January 
2006.  She was unemployed and supported herself with Social 
Security disability benefits.  She stayed in her apartment 
most of the time and did not go out very often.  She was not 
married and was not currently in a romantic relationship.  
However, she reported having several acquaintances.  She 
spent most of her time watching television or using her 
computer.  She did not have any social activities or hobbies.  
Her activities appear to have been limited following the 
repossession of her truck.  She reported being arrested for 
unknown reasons and jailed in a suicide watch room for 
several days.  She smoked marijuana once a week.  She 
reported constant nightmares, avoidance, occasional 
dissociative experiences, diminished interest, emotional 
detachment, restricted range of affect, sleep problems, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  She also described marked mood reactivity 
and lability including chronic suicidal ideation.  She 
reported an extreme difficulty trusting others.  

On examination, the veteran appeared to be pleasant, polite, 
and cooperative.  Her eye contact was intermittent and she 
would frequently look away when describing her symptoms of 
difficult past experiences.  Her rhythm, rate, and volume of 
speech were within normal limits.  Her mood was depressed, 
and she was quite anxious during the interview.  She had full 
range of affect and endorsed chronic passive suicidal 
ideation, but did not endorse active suicidal ideation, plan, 
or intent.  She denied homicidal ideation, auditory 
hallucinations, or visual hallucinations.  Her thought 
content was appropriate and her thought process was goal 
directed.  No impairment in communication was noted.  The 
examiner diagnosed mild PTSD, major depressive disorder 
(unrelated to military service), gender identify disorder, 
and a personality disorder, not otherwise specified, with 
borderline histrionic features.  The veteran's GAF score 
based on PTSD was 60 while her overall GAF was 40. 

The examiner opined that the severity of the veteran's PTSD 
had not worsened compared to prior examinations.  Her 
worsening overall level of functioning appeared to be related 
to an increase in symptoms of her nonservice connected 
depressive disorder and personality disorder.  The severity 
of her PTSD alone did not render her unemployable.  

The most recent medical evidence addressing the severity of 
the veteran's right knee disability consists of a January 
2006 VA examination report.  At that time, the veteran 
reported pain, weakness, and stiffness, but no swelling.  She 
reported heat, giving way, and fatigability, but no locking.  
Past physical therapy had not helped.  She reported exertion 
caused flare-ups with her symptoms being pain.  This occurred 
for about 10 to 15 minutes.  She normally walked with a cane.  
She had no history of dislocation of subluxation.  
Examination of her right knee revealed tenderness on the 
medial side of the knee and at the medial joint line and MCL 
area.  Range of motion was from -5 degrees of extension to 
120 degrees of flexion.  She had minimal effusion with no 
warmth.  Lachman's, anterior drawer, and McMurray's testing 
were negative and the veteran was stable to varus and valgus 
stress.  She had a normal patellar glide.  Repetitive range 
of motion produced pain, fatigue, weakness, lack of 
endurance, and incoordination.  Pain was the most significant 
factor decreasing her range of motion from -25 degrees of 
extension to 90 degrees of flexion.  X-ray studies of the 
right knee showed no signs of osteoarthritis.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).


Right Knee Disability

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees,  a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

The veteran contends that her right knee disability has 
increased in severity.  She reports constant pain and 
discomfort in her knee.  She also describes weakness, 
locking, and giving way in her knees.  She described joint 
noise and stiffness in April 2000.  At various times, she has 
complained of locking, give way, and swelling.  

Despite her complaints, the medical evidence uniformly shows 
that prior to January 25, 2006, she had no limitation of 
extension of the right knee.  Therefore, the Board concludes 
that a compensable rating is not warranted under Diagnostic 
Code 5261, prior to January 25, 2006.  The greatest degree of 
limitation of extension is demonstrated by the report of the 
VA examination performed on January 25, 2006.  At that time, 
the examiner determined that extension of the knee was 
initially limited to 5 degrees but testing to determine the 
extent of additional limitation due to the DeLuca factors set 
forth above disclosed limitation of extension to 25 degrees.  
It is for this reason that the veteran was granted a 30 
percent rating effective January 25, 2006.  There is no 
objective evidence of limitation of extension to more than 25 
degrees.  Accordingly, a rating in excess of 30 percent is 
not warranted during the period beginning January 25, 2006.

On the April 2000 VA examination the veteran was noted to 
have minimal or mild laxity.  When she was seen by VA on an 
outpatient basis on August 29, 2000, no laxity or instability 
was found.  In fact no objective evidence of lateral 
instability or recurrent subluxation has been found since the 
VA examination in April 2000.  On no occasion pertinent to 
this claim has the veteran been found to have lateral 
instability or recurrent subluxation that more nearly 
approximates moderate than slight.  Accordingly, the Board 
concludes that the disability does not warrant more than a 10 
percent rating under Diagnostic Code 5257 during the period 
prior to August 29, 2000, or a compensable rating under that 
code during the period beginning August 29, 2000. 

During the period prior to August 29, 2000, there was no X-
ray evidence of arthritis in the veteran's right knee.  In 
fact, an X-ray study in April 2000 was negative.  The veteran 
was able to flex her knee to 130 degrees at the April 2000 
examination.  Although there was slight weakness noted at the 
examination, there was no assessment of any additional 
functional impairment due to the DeLuca factors.  There is 
simply no appropriate basis for concluding that the veteran 
had limitation of flexion approaching the compensable level 
(limitation to 45 degrees) during the period prior to August 
29, 2000.  

An X-ray study on August 29, 2000, did disclose what was 
considered evidence of arthritis, although a more recent X-
ray study did not.  In any event, there is no objective 
evidence during the period beginning August 29, 2000, of 
sufficient limitation of flexion to warrant more than a 10 
percent evaluation.  When the veteran was seen on an 
outpatient basis on August 29, 2000, range of motion testing 
was not done.  In October 2001, she had 125 degrees of 
flexion that was estimated to decrease by 5 to 10 percent 
during flare-ups.  Most recently, in January 2006, she had 
120 degree of flexion with minimal effusion and no warmth.  
Repetitive range of motion produced pain fatigue, weakness, 
lack of endurance, and incoordination limiting flexion to 90 
degrees.  Thus, even when all pertinent disability factors 
are considered, it is clear that the limitation of flexion of 
the knee during the period beginning August 29, 2000, has not 
more nearly approximated the limitation to 30 degrees 
required for a higher evaluation than the limitation of 
flexion to 45 degrees contemplated by a 10 percent 
evaluation.  

Notwithstanding the veteran's contention that her knee locks, 
there is no objective evidence of  locking of the knee.  
Therefore, the disability does not warrant a 20 percent 
rating under Diagnostic Code 5258.  

The Board has considered whether there is any other basis for 
granting a higher or separate compensable evaluation but has 
found none.




PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent rating is warranted 
for occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or if symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

On review of the record, the Board concludes that the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent evaluation than the level of impairment required for 
a 10 percent rating.  In reaching this conclusion, the Board 
observes that the veteran's PTSD has been manifested by 
nightmares of being attacked, trapped, or chased as well as 
frequent thoughts of being assaulted.  She also has a history 
of suicidal ideation.  There is also indication in the 
medical evidence of depressed mood, anxiety, suspiciousness, 
panic attacks, due in part to her PTSD.  During her most 
recent examination, she reported constant nightmares, 
avoidance, diminished interest, emotional detachment, 
restricted range of affect, sleep problems, difficulty 
concentrating, hypervigilance and exaggerated startle 
response. 

With regard to whether the veteran's PTSD more nearly 
approximates the criteria for a 50 percent evaluation, the 
Board notes that the veteran has been diagnosed with 
psychiatric disorders in addition to PTSD, including a gender 
identity disorder.  In January 2006, a VA psychiatrist, after 
reviewing the claims folder and interviewing the veteran, 
opined that the veteran's PTSD was mild.  Despite having a 
flat affect during examination in May 2002, she had a full 
affect during her most recent examination in January 2006.  
While the veteran was noted to have a history of panic 
attacks, a December 1999 treatment record notes that she no 
longer had them and in February 2000 she was noted to have a 
mild panic problem.  While she was noted to have frequent 
panic attacks in May 2000, the subsequent VA examination in 
October 2001 and January 2006 do not show complaints of panic 
attacks.  Furthermore, there is no evidence of significantly  
impaired concentration due to PTSD or impaired memory.  In 
April 2000 her memory was intact.  While the veteran has been 
noted to display poor judgment in the past, her thought 
processes were noted to be linear and goal directed in May 
2000.  In May 2002, she denied mania symptoms or psychotic 
symptoms and her thought content was intact.  Finally, she 
was noted to have appropriate thought content and goal 
directed thought processes in January 2006.  At that time, 
the veteran was noted to have several acquaintances.  The 
examiner felt that her recent increase in activity limitation 
was due to the repossession of her truck.  A GAF of 60 was 
assigned for PTSD and represents moderate symptoms or 
impairment.  This is consistent with the GAF of 60 to 65 
attributed to the veteran's PTSD in April 2000.  While the 
veteran was noted to have a lower GAF of 35 in October 1999, 
the Board notes that this GAF score was measured in 
connection with her hospitalization.  Treatment records 
shortly after her discharge show that she reported no further 
anxiety attacks and was feeling a great deal of support from 
others.  Furthermore, in November 1999, she reported being 
less anxious and depressed with her anhedonia symptoms.  

In light of the discussion above, the Board concludes that 
the veteran's PTSD warrants a 30 percent rating, but not 
higher, throughout the initial evaluation period.  



							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's right knee 
disability warrants no more than one 10 percent rating during 
the period prior to January 25, 2006, and no more than a 10 
percent rating for limitation of flexion and a separate 30 
percent rating for limitation of extension during the period 
beginning January 25, 2006, the benefit sought on appeal is 
denied.

A 30 percent disability rating, but not higher, is granted 
for PTSD throughout the initial evaluation period, subject to 
the criteria applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


